Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/16/2021 presents claims 1-3 as cancelled, claims 4-5 as amended, and claim 6 as added. Therefore, claims 4-6 are currently pending.
	The amendment to claim 4 is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b), except as maintained below.
	The amendment to claim 4 is sufficient in overcoming the previously indicated prior art rejections.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant traverses the Okamoto reference in that (Remarks page 9):
Amended independent Claim 4 sets forth Applicant's unique and innovative arrangement and orientation of steps/components. Okamoto et al., alone or in combination with NPL 1, NPL 2 and Augustine et al. or any of the other references cited, does not disclose, teach or suggest any structure/function/steps similar to Applicant's unique and innovative method of adjusting a temperature of a part of a radiant heater device as recited in amended independent Claim 4 of Applicant's claimed disclosure. There is no motivation or incentive in Okamoto et al., alone or in combination with NPL 1, NPL 2 and Augustine et al. or any of the other references cited, to arrive at Applicant's disclosure as claimed. In fact, the cited references teach away from and articulate various disadvantages associated with the arrangement and orientation of steps/components taught in Applicant's claimed disclosure.

	

In response to applicant’s traversal, the examiner respectfully disagrees as such traversal does not clearly and distinctly point out any supposed errors in the Office Action.  In this case, Okamoto teaches, explicitly or inherently, lowering a temperature of the contact surface of the object by absorbing heat to the object, by reducing an inflow of thermal energy through the heating part, and by reducing heat conduction of the substrate (as detailed below). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


    PNG
    media_image1.png
    392
    531
    media_image1.png
    Greyscale

Figure 2 of instant application

Figure 2, as shown above, is directed to an embodiment of radiant heater device 1 in which heating parts 5 “are formed in thin plate shapes parallel to the surface of the substrate part 2” (para. 0046).  Heating part 5 “has a width HW along the axis X” (para. 0051), where the “width HW is 300 µm (micrometers).

    PNG
    media_image2.png
    281
    412
    media_image2.png
    Greyscale

Figure 9 of instant application


    PNG
    media_image3.png
    332
    434
    media_image3.png
    Greyscale

Figure 10 of instant application

	Figures 9 and 10 are directed to respective second and third embodiments (para. 0091 and 0092) in which heating parts 205, 305 are arranged in zigzag shapes.  The specification does not mention the width of the heating parts in connection with these embodiments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4-5 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 4, the recitation of “coming into contact the object with one of the first and second surface areas” renders the claim indefinite as it is unclear as to what is meant by “coming into contact the object with.”  Does this refer to a step of the object contacting one of the first and second surface areas? Or is there another object that comes into contact with the object and the surface areas?
	Regarding claim 4, the recitation of “the other one of the first and second surface areas” renders the claim indefinite as “the other one of the first and second surface areas” lacks proper antecedent basis and it is unclear which surface area is the “other 
	Regarding claim 4, the recitation of “even the object coming into contact” renders the claim indefinite as it is unclear what is meant by “even the object coming into contact.”  Is the intention for the limitation to be a contingent limitation?  For instance, maintaining a temperature when the object comes into contact?
	Regarding claim 4, the recitation of “by absorbing heat to the object” renders the claim indefinite as it is unclear what is meant by “absorbing heat to the object.” For instance, it is unclear if the object is absorbing heat itself or if the absorbing step is done by another means. Applicant’s Response filed 12/16/2021 does not appear to address this specific rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication 2012/0061365), in view of Lofy (U.S. Publication 2008/0223841), and in view of Dubey et al. (U.S. Publication 2010/006543), hereinafter Dubey, as evidenced by Non-Patent Literature (www.en.wikipedia.org/wiki/Heat; dated 08/12/2021), hereinafter NPL 1, NPL 2 (www.en.wikipedia.org/wiki/Thermal_contact_conductance; viewed on 08/12/2021), and Augustine et al. (U.S. Publication 2009/0099631), hereinafter Augustine.
Regarding claim 4, Okamoto teaches a method of adjusting a temperature of a part of a radiant heater device where an object comes into contact with the radiant heater device (para. 0003, radiation heating system that warms a vehicle interior by radiation heat.  See also para. 0007; “there is a problem that temperature of the system is high when an occupant of the vehicle comes in contract with the heating system.”) (See Figures 1 and 2A/2B; radiant heater 1), the method comprising: 

    PNG
    media_image4.png
    409
    770
    media_image4.png
    Greyscale

Figure 2A of Okamoto

supplying power from a power source to the radiant heater device (1), the radiant 5heater device having a surface area including at least a first partial surface area (para. 0042; portion of 1 that is in direct contact with the occupant) and a second partial surface area adjacent to each other and a heating part (2) supported by a substrate part (3 and 4) formed by an electrical insulation material (para. 0039; exterior member 3 is disposed on the vehicle interior side of the heater 2 and covers a surface of the heater on the vehicle interior side over the entire surface.  Para. 0038 discloses that heater 2 is an electric heater.  While member 3 is not explicitly disclosed as being an electrical insulation material, it seems reasonable that such is implied.  If member 3 was not made of electrical insulation material, then the occupant, upon contact, could be injured as a result of the current passing through the heater), the heating part arranged Fig. 2A shows zig-zag pattern of the wire 21 of the heating part 2); 
generating heat by the heating part to raise a temperature on the first and second surface area to a radiation temperature for emitting a heat radiation (para. 0038; “The electric heater 2 includes a nichrome wire 21, which is an energizing heating body that generates heat upon energization thereof. Accordingly, in the present embodiment, the electric heater 2 may constitute a heating means, which is the heat source for generating radiation heat that warms up the vehicle interior. In the present embodiment, the electric heater 2 is formed into a surface shape. An electronic power supply is provided for the electric heater 2 from a battery through a switching means (not shown).”); 
coming into contact the object with one of the first and second surface areas of the radiant heater device while generating heat by 10supplying power (See above and paragraphs 0041-0042, including equations 3-9.  Here, the object is taken as the occupant and the surface is taken as the portion of heater 1 that is in direct contact with the occupant);
maintaining a temperature of the other one of the first and second surface areas (surface area not in contact with occupant) at the radiation temperature even the object coming into contact with the one of the first and second surfaces (as detailed below), and 
lowering a temperature of the one of the first and second surface areas, where the object comes in contact with, from the radiation temperature to para. 0041; “a thermal transmittance of the exterior member 3 is K' [W/(m2-K)]; a thermal transmittance of the occupant (human body) is K4 [W/(m2-K)]; a bloodstream temperature of the occupant (human body) at the normal time is Tm [K]; a bloodstream temperature of the occupant (human body) after receiving heat from the exterior member 3 in the radiation heating system 1 for the vehicle is Tj [K]; a temperature of the front surface of the electric heater 2 is Th [K]; a temperature of a contact portion between a skin of the occupant (human body) and the exterior member 3 at the time of contact stability (hereinafter referred to as a contact portion temperature) is Ts'(∞) [K]; a thermal conductivity of the exterior member 3 is λ''[W/(m-K)]; a thickness of the exterior member 3 is d' [m]; a heat flux from the electric heater 2 to the exterior member 3 is q4 [W/m2]; and a heat flow velocity from the exterior member 3 to the occupant (human body) is q4' [W/m2], the following equations (3) to (5) are satisfied.”) (where equations 2-5 are as follows: Tj=(Tm+Ts'(∞))/2; q4=K4 x (Ts'(∞)-Tj); q4'=K' x (Th-Ts'(∞))=λ'/d' x (Th-Ts'(∞))) (para. 0041 further states that “The heat flux q4 from the 
Furthermore, lowering the temperature of the surface contacted by the occupant by the occupant absorbing heat is considered to be inherently disclosed.  When the occupant contacts the surface of the radiant heater, heat transfer by conduction occurs which is defined by Fourier’s Law.  
quantity of heat has passed from the hot body to the cold body."
As evidenced by NPL 2, thermal contact conductance refers to the heat conduction between solid bodies in thermal contact (with respect to the radiant heater and occupant of Okamoto). When (Definition heading) two solid bodies come in contact, heat flows from the hotter body to the colder body, with a temperature drop being at the interface (i.e., the portion in contact with occupant) between the two surfaces in contact.
	Augustine, which teaches using an electric heating element 310 (para. 0051-0052) which comes into contact with a body (para. 0060), also states that “when a portion of the heating element that is operating at the higher temperature is touched, suddenly converting a ‘non-contacting’ portion into a ‘contacting’ portion, that portion will cool almost instantly to the lower operating temperature.” Augustine also states that “At locations of heating element 310 which are in conductive contact with a body acting as a heat sink, for example the heat is efficiently drawn away from heating element 310 and into the body, for example by blood flow, while at those locations where heating element 310 does not come into conductive contact with the body, an insulating air gap exists between the body and those portions, so that the heat is not drawn off those portions as easily…those portions of heating element 310 not in conductive contact with the body will gain in temperature, since heat is not transferred as efficiently from these portions as from those in conductive contact with the body. The `non-contacting` portions will reach a higher equilibrium temperature than that of the `contacting` 
	As evidenced by the above, the surface area that is not in contact with the object is maintained at the radiation temperature (with increasing temperature reading on maintaining a radiation temperature, so long as the temperature is such that thermal radiation occurs) while the surface area that is in contact with the object is lowered.
Okamoto is silent on the heating part being a plurality of heating parts being electrically parallel to each other. Okamoto is further silent on the heating parts being made of copper film having a width of 300 µm, the heating parts including a first heating part arranged in a zig-zag manner over the first partial surface area and a second heating part arranged in a zig-zag manner over the second partial surface area.

    PNG
    media_image5.png
    250
    473
    media_image5.png
    Greyscale

Figure 5A of Okamoto

Figures 5A/5B) the use of a plurality of heating parts is disclosed (para. 0051; electric heaters 2 arranged in parallel) (para. 0052 discloses that exterior member 3 is formed into a double layered structure as in the third embodiment; 3a and 3b) (para. 0048 states that “the first exterior member 3a is made of fluorine-contained rubber or silicone rubber, and the second exterior member 3b is formed from foamed resin.”) (Here, “A” and “B” correspond to the first and second partial surface areas of Figure 2A, as annotated above).
The advantage of combining the teachings of the embodiment of Figures 5A/5B is that in doing so would provide numerous heating elements, which would improve the thermal distribution across the substrate, and provide a substrate that allow for the temperature of the portion in direct contact with the occupant to be further decreased (para. 0053).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Okamoto with Okamoto (Fig. 5A/5B), by duplicating the heating part arranged in a zig-zag pattern of Okamoto, with the teachings of Okamoto (Fig. 5A/5B), to provide numerous heating elements, which would improve the thermal distribution across the substrate.  Furthermore, duplicating the zig-zag shaped heating part of Okamoto merely involves a duplication of parts, which has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
Okamoto, as modified, teaches each claimed limitation including the heating parts including a first heating part arranged in a zig-zag manner over the first partial surface area and a second heating part arranged in a zig-zag manner over the second 
	Lofy teaches that it is known in the art of providing heat to an occupant by a resistive heating element (para. 0003-0004) (Figures 27A-B; heating element 910 disposed on substrate 914/918-para. 0177) (Figure 43D, heating element 1424 disposed on substrate 1420) to use copper as a resistance material for heating (para. 0177) (paragraphs 0173 and 0174 disclose nickel-chromium and copper being alternative resistance materials for heaters) (para. 0208, copper or nickel-cadmium strip, foil or other electrical conductor. Para. 0207, heating element can include foils, strips or other conductive members) (para. 0215 and Fig. 45A; copper foil 1424).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Okamoto, as modified by Okamoto (Fig. 5A/5B), with Lofy, by substituting the nichrome material of Okamoto, with the copper material of Lofy, for in doing so would amount to a simple substitution of art recognized resistance materials for heaters performing the same function of generating heat upon the passing of electrical current, and the results of the substitution would have been predictable. (See MPEP 2144.06-II). Furthermore, the prior art teaches that copper and nichrome (nickel-chromium) are recognized resistance materials suitable for serving as heater materials.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." See MPEP 2144.07.

Dubey teaches that it is known in the art of providing heat to an occupant by a resistive heating element (paras. 0002-0003) (figures 1 and 3 heater including a plurality of electrically resistive strips 28 formed on substrate 30).
Dubey teaches that heaters may be constructed in a manner so as to provide a predetermined heat flux by selected an appropriate material, width, thickness, and length of the strips (para. 0079). Dubey continues in that such a selection allows for the producing of desired resistances, which “translate into a desired heat output for each strip.”
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Okamoto, as modified by Lofy and Dubey, by replacing the width of the heating parts of Okamoto, being inherently of some value, with the teachings of Dubey, since the heating part width is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a particular resistance, which would produce a desired heat output. A person of ordinary skill in the art would recognize that the width of a resistive heating element influences the resistance of the element. Varying the width of the heating element would allow for varying heat outputs to be achieved Furthermore, the width of the heating element is disclosed in Lofy and Dubey as 
	Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation and further teaches wherein 20the heating parts are surrounded by the substrate part having the heat transfer coefficient lower than the heating parts (as detailed above in claim 4) so that the heating parts are dominant in the inflow of thermal energy flow (considered the result of the substrate having a lower heat transfer coefficient than the heater).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication 2012/0061365), in view of Lofy (U.S. Publication 2008/0223841), and Dubey et al. (U.S. Publication 2010/006543), hereinafter Dubey, and in further view of Okamotoet al. (U.S. Publication 2012/0267354), hereinafter Okamoto ‘354.
Regarding claim 6, the primary combination, as applied in claim 4, teaches each claimed limitation except for the object comes into contact with one of the first and second surface areas via a plurality of projections defining a plurality of depressions among the projections.
Okamoto ‘354 teaches that it is known in the art of radiant heating (Title) to use a substrate having a plurality of projections defining a plurality of depressions among Figures 2B shows substrate 3a having a plurality of projections 4 projecting towards a radiating direction-taken to be towards the ‘passenger compartment side;’ A plurality of depressions are also shown- taken to be the regions between the plurality of projections) (Figure 3 showing the projections being on the surface that is in contact with an object; application of Force F-para. 0035 and 0043).
The advantage of combining the teachings of Okamoto ‘354 is that in doing so would provide a contact surface that radiates heat to a surrounding environment, while ensuring the temperature of the surface does not exceed a point that will not harm a user (Paragraph 0030).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Okamoto, as modified, with Okamoto ‘354 by adding to the substrate surface in contact with the object of Okamoto, with the plurality of protrusions of Okamoto ‘354, to provide a contact surface that radiates heat to a surrounding environment, while ensuring the temperature of the surface does not exceed a point that will not harm a user (Paragraph 0030).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761